Citation Nr: 1529431	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  09-12 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches, prior to October 2, 2013; and to a rating in excess of 30 percent, thereafter.

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The appellant served on active duty in the US Navy from June 1988 to June 2008.

These matters come before the Board of Veterans' Appeals, hereinafter the Board, from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.  The file was later transferred to the RO in Waco, Texas, where the appellant appeared and testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript of that hearing is of record.  The Board previously considered these issues in September 2013, at which time it remanded for additional development.

In the September 2008 rating decision, the RO granted service connection for migraine headaches, with a noncompensable rating, effective July 1, 2008; and service connection for hypertension, with a noncompensable rating, effective July 1, 2008.  Thereafter, in a December 2013 rating decision, the RO increased the rating for migraine headaches from 0 to 30 percent, effective October 2, 2013.  This was not a full grant of the benefit sought, and the appeal continues.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to an initial compensable rating for migraine headaches, prior to March 29, 2011, and entitlement to an initial compensable rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The weight of the evidence supports a finding that, from March 29, 2011, forward, the Veteran's migraine headaches manifested as very frequent completely prostrating and prolongued attacks productive of severe economic adaptability.


CONCLUSION OF LAW

The criteria for the maximum rating of 50 percent for migraine headaches, from March 29, 2011, forward, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the information and evidence necessary to substantiate his service connection claim, including how to establish a disability rating and effective date, in February 2008, prior to the initial adjudication of the claim in September 2008.  No further notice is required regarding the downstream issue of a higher initial rating, and no prejudice has been alleged.  

Although it appears that there are outstanding VA treatment records, the Board finds that there is sufficient evidence of record to grant the maximum rating of 50 percent for migraine headaches, from March 29, 2011, forward.  This represents the maximum benefit available to the Veteran.  

The Veteran was afforded VA examinations in March 2008, April 2011, and October 2013, to determine the severity of his migraine headaches.  There is no argument or indication that these do not accurately reflect the Veteran's symptoms.  Likewise, there is no argument or indication that the severity of his symptoms has changed, or that further medical evidence is needed.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. at 473; Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

Migraines are rated under section 4.124(a) Diagnostic Code  8100.  Migraines will be assigned a 10 percent rating if there are characteristic prostrating attacks averaging one in two months over the last several months and a 30 percent rating where there are characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The maximum, 50 percent rating for migraines requires frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The Veteran's migraines are currently rated as noncompensable prior to October 2, 2013, and as 30 percent disabling from that October 2, 2013, forward.  See September 2008 and December 2013 rating decisions.  The Board finds that the maximum rating of 50 percent is warranted from March 29, 2011, forward.  As stated above, it is remanding the issue of entitlement to an initial compensable rating for migraine headaches for the period prior to March 29, 2011.

At the March 2008 VA examination, the Veteran reported a five year history of headaches diagnosed as migraines.  He described them as a throbbing sensation, light sensitivity, and some nausea.  When headaches occur, he is able to go to work but requires medication.  He reported daily headaches lasting three hours.  

In his April 2009 substantive appeal, the Veteran stated that his migraine headaches were so severe at times that he would have to go to the emergency room.  He also stated that he was currently taking medication for this disability.

At the March 29, 2011,VA examination, the Veteran reported that his migraines normally occur when he wakes up in the morning; are associated with occasional nausea, light sensitivity, and, previously, vomiting.  He stated that he can usually continue activities but has to take a break to refocus; occasional Toradol injections help, but knock him out for the rest of the day.  Headaches occurred daily, tended to last three hours, and less than half of the attacks were prostrating.

In his May 2013 Board hearing, the Veteran stated that his migraines had increased in both severity and frequency.  He testified that in the morning his eyes are sensitive to light and occasionally he gets nauseated and vomits.  He stated that this is a daily occurrence and that he normally takes Motrin but after an extended period of time Motrin no longer works and he has to go to the emergency room for a Toradol shot, which then requires him to be off work for the whole day.  The attacks last from two to three hours, requiring him to lie down, usually in his car.

At the October 2013 VA examination, the Veteran reported a history of headaches diagnosed as migraines in 2003, shortly after he returned from service in Iraq, with the headaches intensifying in 2006.  He described the headaches as throbbing with pain on both sides of the head, and stated that they occur daily and typically last up to three hours.  He takes Motrin in large doses on a daily bases for the headaches, and at times these are so severe that he goes to the emergency room for a Toradol injection with reliably helps but renders him too groggy to function the rest of the day.  These severe episodes occur approximately every three or four months.  The headaches are associated with nausea, vomiting, sensitivity to light, and paresthesia.  With regard to functional impact, the examiner noted that the headaches have a severe effect on the Veteran's level of functioning, as he is unable to function for several hours on most days because of the headache pain.  She noted that the Veteran reports prostrating attacks of headache pain for which he lies down and closes the curtains while putting a towel over his eyes; these attacks occur approximately twice a week. Last, she noted that the Veteran currently works as a security guard, but is worried that he will not be able to continue due to headaches.

The Veteran's disability picture, as described above, is found to most nearly approximate the criteria for the maximum 50 percent rating under Diagnostic Code 8100, from March 29, 2011, forward.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  There is no evidence or argument that the Veteran is unemployeable due his migraine headaches  Rather, the evidence shows that he has been employed.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the Board finds that a rating of 50 percent for migraine headaches is warranted from March 29, 2011, forward.  The issue of an initial compensable rating prior to that date is being remanded for additional development.


ORDER

A 50 percent rating for migraine headaches is granted, from March 29, 2011, forward.


REMAND

The AOJ did not associate updated VA treatment records with the claims file, as directed in the prior remand, and there is no indication of efforts to obtain any such records.  The most recent VA treatment records in the file are dated in November 2009.  Nevertheless, it appears that there are outstanding VA treatment records.  In this regard, the Board notes that, in his May 2013 Board hearing, the Veteran stated that he was receiving VA treatment.  Additionally, the October 2013 VA examination alluded to a May 17, 2013, neurology consultation.  See also June 2015 appellate brief (citing to the May 2013 neurological treatment record).  No such records are in the paper or electronic claims file.  Therefore, the prior directive was not substantially completed, and a remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  All requests and responses for the records must be documented in the claims file.  If any identified records cannot be obtained, notify the appellant of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


